DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 7 are rejected in the Instant Application. Claims 6, 8-10 were cancelled by preliminary amendment.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 61/777908, 14/206952, 61/770211, 14/192378, 61/770163, 14/192355, 61/770186, 14/192320, 61/770163, 14/192292, 14/213179, 15/721327 filed 3/12/2013, 3/12/2014, 2/27/2013, 2/27/2014, 2/27/2013, 2/27/2014, 2/27/2013, 2/27/2014, 2/27/2013, 2/27/2014, 3/14/2014, 9/29/2017, 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/30/2021, 6/14/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-5, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,904,333. Claims 2-4 are rejected in additional view of Huang (US Pub. 2011/0270964) and Claim 5 is rejected in additional view of Chadzelek (US Pub. 2011/0040826). Claims 1 and 7 are simply broader versions of the ‘333 Patent Claim 1 and are rejected as obvious solely with respect to that claim.
Instant Claims 1/7
‘333 Patent Claim 1
Huang/Chadzelek
Notes
1. A system for associating general information with an end-user through the development of an association key comprising: a plurality of association key servers configured to decode encoded information and for communicating with an end-user device using the protocol required by the end-user,
1. A system for associating with an end-user information that is not personally identifiable to the end-user through the development of an association key comprising: a plurality of association key servers configured to decode encoded information as key fragments and for communicating with an end-user device using a protocol required by the end-user, 

Similar language in the patent, but the patent is either less limited or an obvious variant because “general” information includes information that is “not personally identifiable” information.
at least one DNS resolver system associated with an end-user for receiving service requests from the end-user, and for requesting mappings of network addresses,
at least one DNS resolver system associated with an end-user for receiving service requests from the end-user, and for requesting mappings of network addresses,

Same language
and authoritative name server for communicating to the DNS resolver system a sequence of encoded information for use by the association 


Similar language but the patent is more limited

to thereby associate with at least one end-user information relevant to that end-user without requiring anything on the end-user device other than a standards-compliant web browser,

Additional language, making the patent more limited
2. The system of claim 1 wherein the key association servers are web servers.

para. 12; operation servers can host web pages, which makes them web servers.
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the Wyatt system with the web servers in order to allow the servers to serve web pages to requesting clients.
3. The system of claim 1 wherein at least some of the 

para. 15; servers provide services to computing devices. 

4. The system of claim 1 wherein a service endpoint system comprises the authoritative name server.

paras. 12, 15; operation servers provide services to computing devices. Para. 23; top level DNS server.
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the Wyatt system with the top level dns server in order to allow a single device to provide services and also to direct to other machines that provide services.
5. The system of claim 1 wherein a service endpoint system is a third party system.

paras. 22, 25; third party customers and services
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the Wyatt system with the third party system to lower costs to the system owner.
7. The system of claim 5 wherein potential keys are mapped to an N-tree where N is the number of association key servers.
wherein the encoded information is mapped as potential association key fragments to an N-tree where N is the number of association key servers,

Similar language

and the appropriate association key server is selected by the DNS resolver system 

Additional language, making the patent more limited




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 claims “general information.” The term is relative and vague because it is unclear how specific the information must be before it no longer constitutes general (such as specific) information.
Claim 1 claims “within an operational process of standard DNS.” “Standard” is a relative term because what is standard changes over time. Further, standard is a vague term because it is unclear from the specification what features render a given DNS system a standard DNS.
Claim 4 claims “wherein a service endpoint system comprises the authoritative name server.” Because a service endpoint system is not claimed it is unclear if this is providing any limitation on the claimed authoritative name server, and if so, what the scope of that limitation is.
Claim 5 claims “wherein a service endpoint system is a third party system” and Claim 7 claims “the system of Claim 5 wherein potential keys are mapped to an N-tree where N is the number of association key servers.” It is unclear how Claim 5 modifies the scope of Claim 1 because Claim 1 did not have a service endpoint system. It is unclear how Claim 7 modifies the scope of Claim 5 because neither Claim 5 nor Claim 1 includes keys or potential keys.
There is insufficient antecedent basis in the following claim(s) for the limitation(s) enumerated below:
Claim(s) 1 recites the limitation "the protocol required by the end-user.”  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 1 recites the limitation "in response to contacts from an end-user device” after having already introduced “an end-user device using the protocol required by the end-user. It is unclear whether this is referring to the same device as previously put forth (in which case it should be “the end-user device”) or if it is another device (in which case the devices should be “first/second end user device(s)”).  Consequently, there is insufficient antecedent basis for this limitation in the claim.
Claims 4-5, 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4/5 each depend from Claim 1 and place further limitation on “a service endpoint system.” Claim 1’s system has no service endpoint system limitation, so they fail to . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub. 2011/0270964) in view of Chadzelek (US Pub. 2011/0040826).
With respect to Claim 1, Huang teaches a system for associating general information with an end-user through the development of an association key comprising: (An association key will be taught in the combination. Paras. 37-40, 48-50; for each connection, the system measures characteristics of the client/server connection such as latency and packet loss, which is the association of general information with an end user.)
a plurality of association key servers configured to decode encoded information (Fig. 2, paras. 12, 16-19, 25-31; A client connects to a local DNS resolver. The local DNS resolver queries a top level DNS server to receive an IP address. The top level server returns a pointer to particular DNS servers in a particular data center with additional encoded information. The local DNS resolver cannot interpret the information, but the particular DNS servers can. Fig. 1, paras. 48-50; system includes multiple data centers. Local resolvers can be sent to multiple data centers to determine which one is best for servicing the client.)
at least one DNS resolver system associated with an end-user for receiving service requests from the end-user, and for requesting mappings of network addresses, (Figs. 1-2, paras. 10, 18-19, 23-25, 48-50; client has a local DNS resolver system which receives requests for a url and converts it into an IP address to determine which system will perform services for it.)
and authoritative name server for communicating to the DNS resolver system a sequence of encoded information for use by the association key servers in response to contacts from an end-user device made in the sequence provided by the authoritative name server (paras. 23-36, 48-50 Fig. 2, items 216, 218, 220, 222, 224, 226, especially para. 26-28, see also Fig. 3; authoritative server 206 sends a response back to local DNS resolver (response 218) which includes encoded information ordering reflector server 208 to direct the resolver to collector server 210 when it is contacted. In other words, authoritative server 206 defines a sequence of connections, first to server 208 then to server 210, that will be directed by other servers in the system.)
But Huang does not explicitly teach to iteratively transcribe data encoded within an operational process of standard DNS into metadata specific to the protocol required by the end-user.
Chadzelek, however, does teach and for communicating with an end-user device using the protocol required by the end-user, (para. 23, 45, 57-58; HTTP requests and responses, which is a protocol required by the end-user’s browser. See also Huang, para. 17; DNS protocol.)
to iteratively transcribe data encoded within an operational process of standard DNS into metadata specific to the protocol required by the end-user. (First, see Huang, paras. 23-36, 48-50, Fig. 2, items 216, 218, 220, 22, 224, 226; System drives client to servers in multiple data centers. Then see Chadzelek, paras. 3, 33; web browser used to direct via URL. paras. 33, 73; data is appended as a URL parameter. Thus, the connection order could have been retained by storing it as URL parameters, which is a transcription of data encoded within an operational process into metadata specific to the protocol. See also Huang, Paras. 37-40; for each connection, the system measures characteristics of the client/server connection such as latency and packet loss. Because the characteristics of the connection are used to control routing, this is further data encoded within an operational process of DNS.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the system of Huang with the transcription specific to the protocol in order to allow a device to retrieve the exact same data for later use. (Chadzelek, para. 33)

With respect to Claim 2, modified Huang teaches the system of claim 1, and Huang also teaches wherein the key association servers are web servers. (para. 12; operation servers can host web pages, which makes them web servers. See also Chadzelek, para. 22; web servers.)

With respect to Claim 3, modified Huang teaches the system of claim 1, and Huang also teaches wherein at least some of the association key servers and the authoritative name server comprise a service host. (para. 15; servers provide services to computing devices. Paras. 23-24; top level DNS server allows for client to reach service.)

With respect to Claim 4, modified Huang teaches the system of claim 1, and Huang also teaches wherein a service endpoint system comprises the authoritative name server. (paras. 12, 15; operation servers provide services to computing devices. Para. 23; top level DNS server. It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the operation server with the top level dns server in order to allow a single device to provide services and also to direct to other machines that provide services.)

With respect to Claim 5, modified Huang teaches the system of claim 1, and Chadzelek also teaches wherein a service endpoint system is a third party system. (Examiner asserts that Claim 1 does not have a service endpoint system, so this claim simply requires that some third party owns some unrelated device. Further, Examiner asserts that legal ownership of a computer device is neither a structural nor functional difference in a machine and Examiner questions whether the claim should be given any weight at all. Regardless, Examiner cites paras. 22, 25; third party customers and services.)
The same motivation to combine in Claim 1 applies to Claim 5.


Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huang (US Pub. 2011/0270964), and further in view of Yeap (US Pub. 2009/0198997).
With respect to Claim 7, modified Huang teaches the system of claim 5, but does not explicitly teach an N-tree.
Yeap, however, does teach wherein potential keys are mapped to an N-tree where N is the number of association key servers. (para. 40; keys are associated with information. See also Huang, paras. 26-31; information is encoded in a manner that only some devices can understand it. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to encode the information in a key as a manner of only some devices understanding it. paras. 64, 80, Fig. 12; registration and key server may be implemented as a hierarchical domain tree structure. See also Huang, paras. 27-28; reflector and collector keys mapped to associated key servers. Further, Applicant admits that at least a single tier database exists in the prior art, see Spec, para. 5.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to (Yeap, para. 64)


Alternate Grounds
Claims 1-5, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang (US Pub. 2011/0270964) in view of Chadzelek (US Pub. 2011/0040826), and further in view of Yeap (US Pub. 2009/0198997).
With respect to Claim 1, Huang and Chadzelek teach as above, but under this ground of rejection do not teach association key servers.
Yeap, however, does teach association key servers. (Although key servers are only defined in Claim 1 by their ability to decode encoded information and similar features and not for key generation, as an alternate ground, Examiner cites para. 32; client generates a key. Para. 57; server stores key.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the system of modified Huang with the key server in order to identify information in shorthand form. (Yeap, para. 40; key associates with other information)
The same motivation would apply, mutatis mutandis, to all other claims.


Remarks
Examiner is the same Examiner from parent Application 15/721327. Claims 1-5, 7 are Huang in view of Chadzelek, and Claim 7 was further rejected in view of Yeap. Claim 8 in the parent, which further defined over Claim 7, was found non-obvious and eventually formed the basis of allowance in that claimset. Consequently, Examiner rejects the instant claimset over the previous citations, with minor changes be made to account for different language.
Examiner supplements the record: First, Examiner makes no statutory category rejection to Claim 1 because server is construed as including a physical component and therefore the system is directed to a statutory category.
Second, Examiner makes 112 rejections to Claims 4 and 5. In the parent, Examiner questioned whether the subject matter expressed in Claims 4/5 should be entitled to any patentable weight. Claim 1 is directed to “a system for associating general information with an end-user” and does not comprise a service endpoint system. Claim 4 claims “the system of Claim 1, wherein a service endpoint system comprises the authoritative name server.” Claim 5 claims “the system of Claim 1, wherein a service endpoint system is a third party system.” Examiner dealt with this subject matter in the parent by noting the MPEP’s reluctance to not give patentable weight to language, so Examiner assigned weight to the language and did not make a 112d rejection. However, Examiner believes a 112d rejection is appropriate at a minimum to Claim 5, which is limiting something not claimed in Claim 1. Claim 4 is a more confusing issue – Claim 1 does claim the authoritative name server, but it is unclear how “a service endpoint system comprises the authoritative name server” is a limitation on Claim 1. The authoritative name server, by operation of claim 1, already provides a service to an endpoint – it provides data to the DNS resolve system and the DNS resolver system is “associated with an end-user for receiving service requests.” In other words, even if Examiner gives patentable weight to Claims 4/5, it is unclear how there is any 
Third, because the ‘327 application has matured into Patent 10,904,333, a double patenting rejection is appropriate.
Fourth, Examiner responds to the previous logic in the parent Application – Applicant previously argued that Huang and Chadzelek were inappropriate prior art references for multiple improper reasons, such as their abstracts not directing themselves to the same invention or their specifications not using the same terms as the instant invention (see Remarks, 1/10/2020 in the ‘327 application). Examiner need not retread his response to those arguments. Examiner instead makes clear that the question is not what similarities the specifications share with each other, but whether one of skill would find he claimed invention obvious after reading the references. Huang (Fig. 2) discloses a system where a computing device uses a local DNS resolver (“at least one DNS resolver system associated with an end-user for receiving service requests from the end-user”) to query a Top level DNS server (“an authoritative name server”) for a mapping, which results in a response that includes “an identifier of reflector DNS server” and “an indication to local DNS resolver that top level DNS server has delegated the DNS resolution to reflector DNS server” as well as “the address of the operation server to be returned to computing device, however, this IP address in included in response in such a manner that local DNS resolver does not understand that the IP address is included in response.” The local DNS resolver submits a query to the reflector DNS server (“an association key server”), which directs the local DNS resolver to the Collector DNS server (“an association key server” thus making a “plurality of association key servers”). The 
The system posits that the local DNS resolver can communicate with multiple data centers to achieve network performance measurements. These measurements are used to determine a general geographic proximity of the local DNS resolver. Because the local DNS resolver can be implemented by the client computing device, or be on the same local network as the client computing device, the system determines the general location of the client computing device and therefore general information about the user. Because the local DNS resolver is sent to a series of other servers prior to being directed to the requested operation server, and because that redirection is done using information the local DNS resolver does not understand, it is done by the “authoritative name server [] communicating to the DNS resolver system a sequence of encoded information” which is used by the “association key servers.”
Huang is therefore exactly the kind of system claimed but-for the fact that Huang does not “iteratively transcribe data encoded within an operation process of a DNS into metadata specific to the protocol required by the end-user” – in Huang the chain of DNS reflection and the resulting performance measurements is not “iteratively transcribed” in the response. But Chadzelek renders that iterative transcription obvious because it teaches that data can be appended as a URL parameter. In other words, the connection order set forth by the Top Level DNS server and the performance measurements made at each Collector DNS server can be stored as parameters in a URL to be passed to operation server to allow that server to determine which data center is the best one to service the client computing device or even interpreted by the client so that the client could make the decision on its own. Both of those are “iteratively” (as each reflector generates a new path and each collector generates new performance measurements) “transcribing” (as 
Claims 1-5, 7 are rejected as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/NICHOLAS P CELANI/Examiner, Art Unit 2449